Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Housing Authority, dated March 3, 2004, adopting the recommendation of a hearing officer dated February 11, 2004, made after a hearing, finding that the petitioner was ineligible for continued occupancy on the ground of, inter alia, nondesirability.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner is a tenant in a public housing development administered by the respondent New York City Housing Authority (hereinafter the Housing Authority). The Housing Authority sought to terminate her tenancy and charged her with, inter alia, nondesirability after receiving a number of complaints from other residents about the petitioner alleging, among other things, that she was excessively noisy and made threats of bodily injury against other tenants. Following an administrative hearing at which the petitioner waived her right to be represented by counsel, the hearing officer sustained the charges. The Housing Authority then adopted the hearing officer’s recommendation.
The hearing officer’s recommendation that the Housing Authority sustain the charges warranting the petitioner’s termination of tenancy was supported by substantial evidence (see Matter of Brown v New York City Hous. Auth., 27 AD3d 733 [2006]; Matter of Satterwhite v Hernandez, 16 AD3d 131, 132 [2005]; Matter of Cruz v New York City Hous. Auth., 282 AD2d 230 [2001]; Matter of Fuller v New York City Hous. Auth., 281 AD2d 231 [2001]). We discern no basis to disturb the hearing officer’s assessment of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]).
The petitioner’s remaining contentions are without merit. Prudenti, EJ., Schmidt, Dillon and Covello, JJ., concur.